Citation Nr: 0116618	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rate of pension based on need 
for regular aid and attendance of another person.

2.  Entitlement to an increased rate of pension based on 
housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1952 to March 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of payment of an increased rate of pension based on 
housebound status (Issue #2) will be addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  The appellant is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

2.  The appellant is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

3.  It is not shown by the evidence that the appellant is 
bedridden, or is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis, or is so physically or mentally incapacitated 
that he requires assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for payment of an increased rate of pension by 
reason of need of the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 3.352 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), 
(e); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of 
regular aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(b), (c).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

A veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, but the United States Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

In this case, contentions have been advanced to the effect 
that the appellant is in need of regular aid and attendance 
of another person.  However, after a review of the record, 
the Board concludes that a preponderance of the relevant and 
probative evidence in this case, essentially, the VA field 
interview and medical examination reports dated in February 
and March 2000, is against the claim of entitlement to an 
increased rate of pension benefits for regular aid and 
attendance.

Although the Board recognizes that the appellant suffers from 
a number of medical conditions, to include bilateral 
pseudophakia and arteriosclerotic heart disease, the criteria 
for granting special monthly pension benefits for regular aid 
and attendance are quite specific, none of which are 
established by the evidence in this case.  The findings 
recently reported on the VA aid and attendance (A & A), 
visual, hypertension and psychiatric examinations conducted 
in March 2000 as well as on the VA field examination 
conducted in February 2000 do not reflect that the appellant 
is blind, institutionalized in a nursing home, bedridden, 
unable to take care of his personal needs (dressing, bathing, 
going to the bathroom, eating), or is so physically or 
mentally incapacitated that he requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  To the contrary, these 
reports show that the appellant does not, in fact, need the 
regular aid and assistance of another person for any reason.

Specifically, the above-cited A&A examination report of March 
2000 noted that he was not hospitalized or bedridden and that 
he was competent to manage his benefit payments.  In 
addition, it was noted on this report that he was alert, 
oriented and coherent, and that he was capable of his own 
self care, albeit with some limitation due to severe 
arthritis.  Moreover, it was noted that he could ambulate 
without assistance or aid, that he did not need a mechanical 
aid, and that he was capable of leaving his home at any time.  
The VA visual examination disclosed that while the appellant 
had bilateral pseudophakia and bullous keratopathy in the 
left eye, he was blind or nearly blind in both eyes to the 
level necessary to establish entitlement under 38 C.F.R. 
§ 3.351 (his left eye had 20/200 corrected vision, and he had 
20/20 corrected vision in his right eye).  Moreover, the 
report noted that he did not have any visual field deficits, 
which would obviate against a finding that he had concentric 
contraction of the visual field to 5 degrees or less.  The VA 
hypertension and psychiatric examinations of March 2000 did 
not otherwise show that he was in need of regular aid and 
attendance of another person based on the section 3.352(a) 
criteria.  The VA outpatient reports recently obtained (dated 
in September 1999-February 2000) are equivocal in this 
regard.  And while the appellant was visibly nervous and 
extremely anxious and complained of very poor sleep habits 
with hallucinations during his VA field examination of 
February 2000, he demonstrated an understanding of his 
finances and showed that he was capable of handling his funds 
and paying all of his bills.  Moreover, it was noted that his 
responses to the field examiner's questions were logical and 
appeared oriented to time, place and events, and that in 
general, he was capable of attending to his daily living 
needs while living alone in his rented apartment.

In addition to the above, the Board notes that it is neither 
claimed nor shown by the evidence of record that the 
appellant requires the frequent need of adjustment of a 
special prosthetic/orthopedic appliance or that he has a 
mental/physical impairment which requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  By all accounts of 
record, the appellant is presently living alone and attending 
to his own daily living needs without the assistance of 
another person.

The criteria for regular aid and attendance contemplate the 
need for regular personal health care services.  In this 
case, for the reasons discussed above, the evidence of record 
simply does not show that the appellant's disabilities 
debilitate him to the extent that he requires the regular aid 
and attendance of another person as specified by 38 C.F.R. 
§§ 3.351(b), (c), 3.352(a).  Accordingly, he is entitled to 
an increased rate of pension based on need for regular aid 
and attendance of another person.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2000).

With respect to the issue addressed above, the Board finds 
that notwithstanding the recent amendments to title 38 of the 
U. S. Code enacted by the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-
98 (2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A), no undue prejudice to the appellant is evident by the 
Board's disposition herein.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Regarding the VCAA's "duty to notify" 
provisions, the Board finds that the RO's development/notice 
letters, rating decision and statement of the case furnished 
to the appellant and his representative in connection with 
this appeal provided sufficient notice of the kind of 
information he would need to substantiate his claim for the 
benefits sought.  Furthermore, with respect to the duty to 
assist, there is no indication from the appellant that there 
is any outstanding evidence which would be specifically 
relevant to the issue discussed above: increased rate of 
pension based on regular aid and assistance of another 
person.  Hence, a remand to obtain additional medical 
evidence and/or a new examination is not deemed necessary in 
light of the fact that recently dated examination reports are 
sufficient to decide whether he is entitled to an increased 
rate of pension based on the specific criteria set forth by 
law and regulations, as fully discussed above.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in law does not dictate an unquestioning, blind 
adherence in face of overwhelming evidence in support of 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  For these 
reasons, the Board finds that VA has satisfied its duties to 
inform and assist the appellant in this case, and therefore, 
further development and further expending of VA's resources 
for this particular issue is not warranted.


ORDER

Entitlement to an increased rate of pension by reason of need 
for regular aid and attendance of another person is denied.



REMAND

An increased rate of pension based on housebound status is 
payable where the veteran has a single permanent disability 
rated as 100 percent under the Schedule for Rating 
Disabilities (not including, as in this case, a total rating 
for pension based upon unemployability under 38 C.F.R. 
§ 4.17) and has either (1) additional disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems or, (2) is "permanently housebound" by 
reason of disability or disabilities; this latter requirement 
is met when the veteran is substantially confined to his 
dwelling and immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In the "Informal Brief of Appellant in Appealed Case," the 
representative argued that the March 2000 VA examinations 
were inadequate for purposes of determining whether one or 
more of the appellant's disabilities was 100 percent 
disabling so as to establish the baseline criteria for an 
increased rate of pension based on housebound status.  He 
specifically referenced the VA hypertension examination's 
failure to provide clinical findings vis-à-vis the revised 
rating criteria set forth under 38 C.F.R. § 4.104 (Note 2) 
(2000) (exercise testing to establish METs [metabolic 
equivalents] when dyspnea, fatigue, angina, dizziness or 
syncope develops, and if METs levels by exercise testing 
cannot be done for medical reasons, an estimation by the 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope must be provided).  He also argued that 
new examinations were needed to properly evaluate the extent 
of impairment caused by the appellant's partial 
gastrectomy/gastric ulcer, varicose veins, schizophrenia and 
low back-arthritis disabilities.  Regarding the low back, the 
representative noted that neither limitation of motion 
expressed in degrees nor an assessment of functional 
impairment due to pain was described in the VA examination 
reports of March 2000.  In view of these contentions, which 
appear plausibly supported by the evidence of record, the 
Board finds that additional medical development to properly 
evaluate and rate these disabilities would prove useful to 
determine whether an increased rate of pension based on 
housebound status is warranted.  Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) (a remand for a new pension examination 
found necessary in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of a claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination).

In addition to scheduling the appellant for new examinations, 
the RO should determine whether he has had any VA or private 
in/outpatient medical treatment since February 2000, as shown 
by the available records in the file.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that he identify the 
approximate dates and places of all VA 
treatment provided to him in since 
February 2000, as shown by the available 
treatment records in the file.  All VA 
medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  Should he 
identify any non-VA health care 
providers, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated.  All attempts to 
obtain records which are ultimately 
unsuccessful should be documented in the 
claims folder. All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  After the development requested above 
is completed, the RO should schedule the 
appellant for appropriate VA examinations 
to ascertain the extent of impairment and 
severity of his heart disease, partial 
gastrectomy/gastric ulcer, varicose 
veins, schizophrenia and low back-
arthritis disabilities.  The claims 
folder is to be made available to the 
examiner(s) for review prior to each 
examination, and the examiner(s) should 
be asked to indicate in their examination 
report whether he/she has reviewed the 
pertinent medical evidence in the claims 
folder.  All indicated tests are to be 
done and the examiner(s) should review 
the results of any testing prior to 
completion of report.  The examiner(s) 
should then provide appropriate clinical 
findings, diagnoses and assessments of 
impairment attributable to the 
disabilities in question (heart disease, 
partial gastrectomy/gastric ulcer, 
varicose veins, schizophrenia and low 
back-arthritis).

With respect to the heart disease, all 
indicated special tests should be 
accomplished, including (if deemed 
medically appropriate) a laboratory 
determination of METs by exercise 
testing.  Based on the exercise test 
results, the examiner should document the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope must be provided.  All 
manifestations of the appellant's heart 
disease should be documented by the 
examiner.

With respect to the low back-arthritis 
disability, the examination should 
include range of motion testing for the 
lumbar spine, reported in degrees, and 
with the examiner's description of what 
the normal range of motion for the 
particular plane of motion tested would 
be.  The examiner should also describe 
any functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.  In addition, the 
examiner should discuss whether there is 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, and 
incoordination, and provide an opinion as 
to how these factors result in any 
limitation of motion and/or function.  If 
the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

5.  Upon completion of the above, the RO 
must readjudicate the issue that remains 
pending on appeal: entitlement to an 
increased rate of pension based on 
housebound status.  The readjudication of 
this issue must be in accord with all 
relevant duty-to-notify and duty-to-
assist provisions of the VCAA, and with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by the appellant's 
nonservice-connected disabilities.  If an 
increased rate of pension based on 
housebound status remains denied on 
readjudication, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken as ordered by this REMAND, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


